NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with Fed. R. App. P. 32.1




                     United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604
                                    Submitted August 17, 2020*
                                     Decided August 28, 2020



                                                Before

                               DIANE S. SYKES, Chief Judge

                               FRANK H. EASTERBROOK, Circuit Judge

                               DIANE P. WOOD, Circuit Judge



No. 19-2617                                                      Appeal from the United
                                                                 States District Court for the
VLADIMIR M. GOROKHOVSKY and                                      Eastern District of Wisconsin.
IGOR KAIUROV,
      Plaintiffs-Appellants,                                     No. 19-CV-453-JPS
                v.                                               J.P. Stadtmueller, Judge.

ELEANORA STEFANTSOVA,
     Defendant-Appellee.


                                                Order

    Vladimir Gorokhovsky and Igor Kaiurov ask us to review the district court’s dismis-
sal of their case and the denial of their motion for sanctions against the defendant. We
decline to do so. In this court, Gorokhovsky (purporting to represent Kaiurov as well as
himself) filed multiple false certifications and failed to furnish required documents.



    *Appellee did not file a brief and ignored three orders to show cause. We have decided to resolve the
case without argument in light of the considerations discussed in the text. See Fed. R. App. P. 34(a).
No. 19-2617                                                                          Page 2


And Gorokhovsky, an attorney, submitted documents so marginally competent that
they raise concerns about his ability to represent others. We affirm the district court’s
judgment without addressing the merits, and we direct Gorokhovsky to show cause
why he should not be further sanctioned.

    Gorokhovsky and Kaiurov brought this action in the Eastern District of Wisconsin,
alleging that the defendant, a Russian citizen who resides in New York, defamed and
defrauded them when she lived in China years ago. Concluding that the defendant
lacked the required minimum contacts with Wisconsin, the district court dismissed the
case for lack of personal jurisdiction. It then denied plaintiffs’ motion for sanctions
against defendant under Fed. R. Civ. P. 11.

    Gorokhovsky and Kaiurov appealed, but myriad problems marred their filings.
Three times, Gorokhovsky was ordered to amend his docketing statement because he
failed to supply adequate information about his own citizenship and that of the other
parties, despite claiming federal jurisdiction in part based on diversity. It then took four
tries and multiple extensions to file a brief that the clerk’s office would accept.

     Although the clerk’s office ultimately accepted appellants’ brief and separate ap-
pendix, many of the certifications included in the brief are false. First, Gorokhovsky cer-
tified that the brief satisfies the safe harbor in Fed. R. App. P. 32(a)(7), (g), which is
available to briefs of 30 pages or fewer. But that certification was false because eight
pages that count toward the limit are unnumbered in the paper copies of the brief, and
Gorokhovsky ignored the unnumbered pages when certifying that the brief comes
within the safe harbor. See Rule 32(f) (enumerating sections of appellate brief that are
excluded from page limit); see also Vermillion v. Corizon Health, Inc., 906 F.3d 696, 697
(7th Cir. 2018) (“Only those matters … mentioned in Rule 32(f)’s list are excluded [from
an appellate brief’s page count]. Everything else counts.”). Leaving pages unnumbered
deceived the clerk’s office, which apparently looked only at the number on the last
page. Gorokhovsky is an experienced lawyer with no excuse for engaging in trickery by
filing a document with unnumbered pages; this egregious behavior deserves a penalty.
See Jaworski v. Master Hand Contractors, Inc., 882 F.3d 686, 690 (7th Cir. 2018).

   Gorokhovsky also falsely certified compliance with Circuit Rule 30(a), which re-
quires a brief to include a short appendix containing the judgment or order under re-
view, plus a copy of the district court’s opinion. The clerk’s office does not check
whether an appendix complies with Rule 30(a). Instead it relies on counsel’s honesty. If
the certificate is in its proper form, this court accepts the brief “without independent in-
quiry into compliance with Rule 30(a).” Sambrano v. Mabus, 663 F.3d 879, 881 (7th Cir.
2011). Gorokhovsky certified that the paper briefs contained the short appendix and,
No. 19-2617                                                                            Page 3


indeed, some of the briefs they filed had one. Those were rejected on other grounds,
however, and most copies of the brief finally accepted lacked an appendix (though they
still bore the certification). That, too, is grounds for dismissal or summary affirmance.
See, e.g., Snipes v. Illinois Department of Corrections, 291 F.3d 460, 464 (7th Cir. 2002).

    There was another serious problem: appellants’ paper briefs differ from those filed
electronically. Though Gorokhovsky certified that the text of the electronic copy of the
brief is “identical” to the paper copy, there are alterations in the footnotes, the format-
ting (including the pagination), and the dates in some of the certifications. Any differ-
ence between electronic and paper versions is forbidden. See, e.g., Khan v. Midwestern
University, 879 F.3d 838 (7th Cir. 2018); B.G. v. Chicago Board of Education, 906 F.3d 632
(7th Cir. 2018). This false certification, like the others, is grounds for dismissing the ap-
peal or summarily affirming the district court. See, e.g., Jaworski, 882 F.3d at 690 (sum-
mary affirmance when certification was a misrepresentation).

    The substance of Gorokhovsky’s filings in the district court and on appeal is similar-
ly wretched. In the district court he proffered, as evidence, email correspondence pro-
tected by attorney-client privilege, with no indication of a waiver by his former client.
The district court said it would not consider the evidence, but Gorokhovsky attached it
again to his motion to sanction the defendant. And apart from the multiple failures to
provide a rule-compliant document, Gorokhovsky did not supply what this court ex-
pects from a practitioner. The brief raises frivolous arguments (for example, that Wis-
consin has general personal jurisdiction over the defendant, a Russian citizen who has
never set foot in or done business in the state); presses a civil RICO claim though the
complaint contains not a whiff of any “enterprise” or racketeering activity, see 18 U.S.C.
§1962(c); fails to include a single argument on behalf of Kaiurov; and contains countless
typographical, spelling, and grammatical errors.

    Gorokhovsky’s incompetent and dishonest conduct on his own behalf implies that
he is not an appropriate person to protect the interests of clients. In other cases, we have
ordered lawyers whose ineptitude may have injured their clients to show cause why
they should not be suspended from practice or disbarred. See Fed. R. App. P. 46; see al-
so, e.g., B.G., 906 F.3d at 633–34; Sambrano, 663 F.3d at 882.

    But Gorokhovsky is not a member of our bar and therefore cannot be disciplined
under Rule 46. He applied for admission in 2016, but his application was denied in light
of his disciplinary history, which includes a suspension for fraud and other conduct
that the Supreme Court of Wisconsin characterized as criminal. In re Gorokhovsky, 2013
WI 100 (Dec. 17, 2013). Although Gorokhovsky is not a member of our bar, he purports
to represent Kaiurov and thus has engaged in the unauthorized practice of law.
No. 19-2617                                                                          Page 4


   Gorokhovsky is a member of the bar of the Eastern District of Wisconsin and the
General Bar (but not the Trial Bar) of the Northern District of Illinois. We are sending
copies of this order to those courts, as well as the State Bar of Wisconsin, so that they
can consider whether he is fit to represent the interests of clients.

    Although we cannot discipline Gorokhovsky under Rule 46, we can impose penal-
ties under Fed. R. App. P. 38. We give Gorokhovsky 14 days to show cause, if he has
any, why he should not be subject to public censure, fines, and other penalties.

   We strike appellants’ brief for failure to comply with the national and circuit rules
and sanction both appellants with summary affirmance of the judgment. We also direct
Gorokhovsky to show cause why he should not be further penalized.